








-16-




DIGITILITI, INC.
JUNIOR SECURED CONVERTIBLE PROMISSORY NOTE AND WARRANT PURCHASE AGREEMENT


THIS CONVERTIBLE PROMISSORY NOTE AND WARRANT PURCHASE AGREEMENT (this
“Agreement”) is made as of September __, 2011, by and among Digitiliti, Inc., a
Delaware corporation (the “Company”), and the investors listed on Exhibit A,
including any investors who later become party to this Agreement in connection
with an investment in the Second Tranche, as defined below (each, an “Investor”
and collectively, the “Investors”).
The parties hereby agree as follows:
1.
Definitions.

1.“Accredited Investor” is as defined by Rule 501 of Regulation D promulgated
under the Securities Act.
2.“Bylaws” means the bylaws of the Company as in effect as of the date hereof.
3.“Certificate of Incorporation” means the Certificate of Incorporation of the
Company as in effect as of the date hereof.
4.“Commission” means the U.S. Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.
5.“Common Stock” means Common Stock, par value $0.001 per share, of the Company,
or any other capital stock of the Company into which such stock is reclassified
or reconstituted.
6.“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
7. “Majority Noteholders” means holders of more than 50% in principal amount of
the outstanding Notes.
8.“Note Securities” means the Common Stock issuable upon conversion of the
Notes.
9.“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.
10.“Requirement of Law” means, as to any Person, any law, statute, treaty, rule,
regulation, license or franchise or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable or binding upon such
Person or any of its property or to which such Person or any of its property is
subject or pertaining to any or all of the transactions contemplated or referred
to herein.
11.“Security Agreement” means the Security Agreement by and between the Company,
the Investors and the Collateral Agent dated as of the date hereof and attached
hereto as Exhibit D.
12.“Securities” means the Notes, Warrants, Note Securities and Warrant
Securities.
13.“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.
14.“Transaction Documents” means collectively, this Agreement, the Notes, the
Warrants and the Security Agreement.
15. “Warrant Securities” means the Common Stock issuable upon exercise of the
Warrants.
2.Purchase and Sale of Notes and Warrants.
1.Authorization and Sale of Notes and Warrants.
(a)Notes. The Company has authorized and agreed to, subject to the terms and
conditions herein, the issuance and sale to the Investors of Junior Secured
Convertible Promissory Notes in the form attached hereto as




--------------------------------------------------------------------------------




Exhibit B in aggregate principal amount of up to $1,500,000 at par (collectively
referred to as the “Notes” and individually as a “Note”.) The repayment of the
Notes will be secured by a security interest in all of the Company's assets
pursuant to the Security Agreement; provided, however, each Investor hereby
agrees and acknowledges that the security interest granted to the Investors
securing repayment of the Notes is expressly subordinate to the secured debt as
set forth under Schedule 2.1.
(b)Warrants. The Company has authorized the issuance and sale to each Investor
five-year warrants in the form attached hereto as Exhibit C to purchase that
number of shares of Common Stock equal to 10% of the principal amount of such
Investor's Notes divided by the exercise price of $0.06 per share (collectively
referred to as the “Warrants” and individually as a “Warrant”).
(c)First Tranche. Subject to the terms and conditions of this Agreement, the
Investors agree that they will purchase, and the Company will sell, Notes in an
aggregate principal amount of $500,000 (“Initial Investment”) (together with
related Warrants) at the first Closing (“First Tranche”). The Investors further
agree that Accredited Investors who have purchased securities from the Company
since May 8, 2011 (“Securities”) shall have the right to convert the Securities,
up to an aggregate purchase price of $100,000, into the same Securities to be
sold pursuant to this Agreement and on the same terms at the first Closing;
however, the purchase price of the Securities converted shall not be counted
towards reaching the Initial Investment.
(d)Second Tranche. Subject to the terms and conditions of this Agreement,
including the conditions set forth in Section 5.2 below, the Investors agree
that they or their assigns will purchase, and the Company will sell, additional
Notes in a minimum aggregate principal amount of $500,000 (“Minimum”) up to a
maximum of $1,000,000 (“Maximum”) (together with related Warrants) at a second
Closing (“Second Tranche”).
(e)Purchase Price. The purchase price of a Note and Warrant shall in the
aggregate be equal to the principal amount of the Note. Subject to the terms and
conditions of this Agreement, each Investor agrees, severally but not jointly,
to pay the Company at the Closing of the First Tranche the purchase price for
such Investor's Note and Warrant in the amount set forth opposite the Investor's
name on Exhibit A in the column headed “Total Purchase Price.” The Company
agrees to sell and issue to each Investor at the Closing of the First Tranche a
Note and Warrant in the amounts set forth opposite the Investor's name on
Exhibit A. The amount of the Note and Warrant to be sold to each Investor at the
Closing of the Second Tranche shall be determined at such Closing.
2.Closing. The closings of the purchases and sales of the Notes and Warrants
(collectively referred to as the “Closings” and individually as a “Closing”) )
shall take place at the offices of Winthrop & Weinstine, P.A., 225 South Sixth
Street, Suite 3500, Minneapolis, Minnesota 55402-4629, by an exchange of
executed counterpart copies of this Agreement, other Transaction Documents and
the other closing documents. At a Closing, the Company shall deliver to each
Investor a Note and Warrant as well as an executed original of the Security
Agreement and this Agreement and each Investor will deliver an executed original
of this Agreement and any other closing documents and will pay the purchase
price for the Note and the Warrant to the Company in immediately available
funds.
3.Representations and Warranties of the Company. The Company represents and
warrants to the Investors as follows:
1.Corporate Existence and Power. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has all requisite power and authority to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, and has the corporate power and authority to execute,
deliver, and perform its obligations under each of the Transaction Documents
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law. The Company is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which either the ownership
or use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification except to the extent that the
failure to be so qualified or be in good standing would not have a material
adverse effect.
2.Authorization; No Contravention. Other than as set forth under Schedule 3.2,
the execution, delivery and performance by the Company of each of the
Transaction Documents and the transactions contemplated thereby, including,
without limitation, the sale, issuance and delivery of the Securities, have been
duly authorized by all necessary corporate action of the Company, do not
contravene the terms of the Certificate of Incorporation or the Bylaws, or any
amendment thereof, do not violate, conflict with or result in any breach or
contravention of, or the creation of any lien, mortgage, security interest, or
similar encumbrance under, any contractual obligation of the Company, or any




--------------------------------------------------------------------------------




Requirement of Law applicable to the Company, and do not violate any judgment,
injunction, writ, award, decree or order of any nature (collectively, “Orders”)
of any Governmental Authority against, or binding upon the Company. The Company
has not previously entered into any contractual obligation which is currently in
effect or by which it is currently bound, granting any rights to any Person
which are inconsistent with the rights to be granted by the Company in any of
the Transaction Documents.
3.Government Authorization; Third-Party Consents. Other than as set forth under
Schedule 3.2, customary federal and state filings necessary in connection with
the claiming of exemptions from registration of the issuance of the Securities
contemplated hereby, and except as otherwise set forth in the Transaction
Documents, no approval, consent, compliance, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person in respect of any Requirement of Law, or any contractual obligation of
the Company, and no lapse of a waiting period under a Requirement of Law, or any
contractual obligation of the Company, is necessary or required in connection
with the execution, delivery or performance (including, without limitation, the
sale, issuance and delivery of the Securities) by, or enforcement against the
Company, of any of the Transaction Documents.
4.Binding Effect. Each of the Transaction Documents has been duly authorized,
executed, and delivered by the Company and constitutes the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with its terms.
5.Litigation. Except as set forth under Schedule 3.5, there are no material
actions, suits, proceedings, claims, complaints, disputes, arbitrations or
investigations pending or, to the knowledge of the Company, threatened, at law,
in equity, in arbitration or before any Governmental Authority against the
Company. No Order has been issued by any court or other Governmental Authority
against the Company purporting to enjoin or restrain the execution, delivery or
performance of any of the Transaction.
6.No Defaults. Except as set forth on Schedule 3.6 hereof, the Company is not in
material violation or breach of, or in material default under any note,
indenture, mortgage, lease, contract, purchase order or other instrument,
document or agreement to which the Company is a party or by which it or any of
its property is bound or affected or any ruling, writ, injunction, order,
judgment or decree of any court, administrative agency or other governmental
body which violation, breach or default would have a material adverse effect on
the financial condition, results of operations, assets, liabilities, business or
prospects of the Company, and to the Company's knowledge, except as set forth on
Schedule 3.6 hereof ,there exists no condition, event or act which after notice,
lapse of time, or both, may constitute a material violation or breach of, or a
material default under, any of the foregoing which violation, breach or default
would have a material adverse effect on the financial condition, results of
operations, assets, liabilities, business or prospects of the Company.
7.Taxes. Except as set forth on Schedule 3.7 hereof, there are no federal,
state, county, local or foreign taxes due and payable by the Company which have
not been timely paid; and there are no accrued and unpaid federal, state,
country, local or foreign taxes of the Company which are due, whether or not
assessed or disputed. There have been no examinations or audits of any tax
returns or reports by any applicable federal, state, local or foreign
governmental agency. Except as set forth on Schedule 3.7 hereof, the Company has
duly and timely filed all federal, state, county, local and foreign tax returns
required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.
8.No Liens or Encumbrances. Other than as set forth on Schedule 3.8, the
property and assets that the Company owns are free and clear of all mortgages,
deeds of trust, liens, loans and encumbrances, except for statutory liens for
the payment of current taxes that are not yet delinquent and encumbrances and
liens that arise in the ordinary course of business and do not materially impair
the Company's ownership or use of such property or assets.
9.SEC Reports. Except for an amendment to the Annual Report on Form 10-K for the
fiscal year ended December 31, 2010 to include information under Part III, the
Company has timely filed all forms, reports and documents required to be filed
by the Company with the Commission since January 1, 2010.
10.Compliance with Laws. The Company has, to its knowledge, complied in all
material respects with, is not in material violation of, and has not received
any written notices of material violation with respect to, any Requirement of
Law with respect to the conduct of its business, or the ownership or operation
of its assets or properties.
11.Private Offering. No form of general solicitation or general advertising was
used by the Company or its representatives in connection with the offer or sale
of the Securities. Assuming that the representations of the Investors set forth
in Section 4 hereof are true, no registration of the Securities, pursuant to the
provisions of the Securities Act or any state securities or “blue sky” laws,
will be required by the offer, sale or issuance of the Securities.




--------------------------------------------------------------------------------




The Company agrees that neither it, nor anyone acting on its behalf, shall offer
to sell the Securities or any other security of the Company so as to require the
registration of the Securities pursuant to the provisions of the Securities Act
or any state securities or “blue sky” laws, unless such Securities or other
security is so registered.
12.Broker's, Finder's or Similar Fees. As of the date of the Closing, there are
no brokerage commissions, finder's fees or similar fees or commissions payable
by the Company in connection with the transactions contemplated hereby based on
any agreement, arrangement or understanding with the Company or any action taken
by any such Person.
4.Representations and Warranties of the Investors. Each Investor, severally and
not jointly with any other Investor, hereby represents and warrants to the
Company that:
1.Existence and Power. The Investor has the requisite power and authority to
execute, deliver and perform its obligations under each of the Transaction
Documents to which it is a party.
2.Accredited Investor Status. The Investor is an Accredited Investor and is a
resident of the state or other jurisdiction set forth opposite such Investor's
name on the Exhibit A. The Investors acknowledge and agree that the offer and
sale of the Securities under this Agreement are solely to Accredited Investors,
and that each Investor must be an Accredited Investor in order to purchase the
Securities under this Agreement. The Investors further acknowledge that the
Company is relying on Investors' representations under this section in order to
rely on certain securities registration exemptions under the Securities Act or
any state securities laws.
3.Broker's, Finder's or Similar Fees. There are no brokerage commissions,
finder's fees or commissions payable by the Investor in connection with the
transactions contemplated hereby based on any agreement, arrangement or
understanding with the Investor or any action taken by the Investor as set forth
on Schedule 4.3 hereof; provided, however, that the investors will pay
consulting fees to certain individuals identified in Section 9(b) below.
4.Investment Intent. The Investor hereby confirms that the Securities to be
acquired by the Investor will be acquired for investment for the Investor's own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part hereof, and that the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same.
By executing this Agreement, the Investor further represents that the Investor
does not presently have any contract, undertaking, agreement, or arrangement
with any person to sell, transfer, or grant participation to such person or to
any third person, with respect to any of the Securities. The Investor has not
been formed for the specific purpose of acquiring the Securities.
5.Disclosure of Information. The Investor has been given access to full and
complete information regarding the Company, including information filed with the
SEC and made public on EDGAR, specifically the risk factors included in the
Annual Report on Form 10-K for the year ended December 31, 2010, and has had an
opportunity to discuss the Company's business, management, financial affairs,
and the terms and conditions of the offering of the Notes and Warrants with the
Company's management and has had an opportunity to inspect the Company's
facilities, and the Investor has utilized such access to the Investor's
satisfaction.
6.Speculative Securities. The Investor understands that in investment in the
Securities is highly speculative and involves a high degree of risk. The
Investor acknowledges that the Company may not have sufficient financial
resources on the date of maturity to repay the Notes. The Investor believes the
investment is suitable for Investor based on Investor's investment objectives
and financial needs. The Investor has adequate means for providing for
Investor's current financial needs and personal contingencies and has no need
for liquidity of investment with respect to the Securities. The Investor can
bear the economic risk of an investment in the Securities for an indefinite
period of time and can afford a complete loss of such investment.
7.Restricted Securities. The Investor understands that the Securities have not
been registered under the Securities Act by reason of a specific exemption from
the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Investor's representations as expressed in this Agreement. The Investor
understands that the Securities are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Investor must hold the Securities indefinitely unless they are registered with
the Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Investor
acknowledges that the Company has no obligation to register or qualify the
Securities for resale. The Investor further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements, including but not limited to, the time and manner of sale,
the holding period for the Securities, and on requirements relating to the
Company which are outside of the Investor's control, and which the Company is
under no obligation and may not be able to satisfy.
8.No Public Market. The Investor understands that a very limited public market
exists for the Company's




--------------------------------------------------------------------------------




Common Stock, but no market exists for any other securities issued by the
Company, and that the Company has made no assurances that a public market will
ever exist for the Securities. Accordingly, Investor understands that Investor
must hold the Securities indefinitely and may never be able to resell them for
their original purchase price, or at all, and thus may lose Investor's entire
investment in the Company.
9.Legends. The Investor understands that the Securities and any securities
issued in respect of or exchange for the Securities may bear one or both of the
following legends:


(a)
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR APPLICABLE BLUE SKY LAWS, AND IS SUBJECT TO CERTAIN
INVESTMENT REPRESENTATIONS. THIS SECURITY MAY NOT BE SOLD, OFFERED FOR SALE OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND APPLICABLE BLUE SKY LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.



(b)
Any legend required by the blue sky laws of any state to the extent such laws
are applicable to the Securities represented by the certificate bearing such
legend.



5.
Conditions of Closing.

1.Conditions of Investors' Obligations at Closing of the First Tranche. The
Investors' obligations at Closing of the First Tranche will be contingent upon
satisfaction or waiver of the following conditions:
(a)No Material Adverse Change. The Investors shall have completed their due
diligence review, including a legal and budget review, of the Company and its
business to the Investors' satisfaction (“Review”), and there shall have been no
material adverse change in the Company's financial condition or business
operations since the date of this Agreement.
(b)Employment Matters. Concurrent with the first Closing:
(i)The employment of Ehssan Taghizadeh as the Company's President and Chief
Executive Officer shall be terminated, and the Company and Mr. Taghizadeh shall
both execute a separation agreement, the form of which is attached hereto as
Exhibit E (“Separation Agreement”). Mr. Taghizadeh shall also resign as a
director of the Company, effective as of the date of the Closing. Amounts owed
by the Company to Mr. Taghizadeh under the Separation Agreement shall be paid to
Mr. Taghizadeh in immediately available funds as specified in Exhibit B to the
Separation Agreement, including as to the second payment the right to either:
(a) convert the amount into the same Securities to be sold pursuant to this
Agreement and on the same terms (“Payment Conversion”) or (b) receive the amount
in cash. The amount of Securities issued upon any Payment Conversion shall not
be counted towards reaching the Minimum or the Maximum for the Second Tranche.
Amounts owed to Mr. Taghizadeh in connection with unsecured loans in the
principal amount of $5,113.90, including accrued but unpaid interest thereon,
shall be paid to Mr. Taghizadeh from the proceeds of the First Tranche in
immediately available funds. In addition, to the extent not previously issued,
the Company shall issue certificates or other documentation evidencing stock,
options, warrants and other rights to acquire stock of the Company previously
granted to Mr. Taghizadeh at the Closing of the First Tranche.
(ii)The Company shall appoint Jack Scheetz as the Company's interim President
and Chief Executive Officer to serve until the Company has identified and
retained a President and Chief Executive Officer, and the Company and Mr.
Scheetz shall enter into a compensation arrangement regarding Mr. Scheetz's
stock/option based compensation, as acceptable to Investors, which acceptance
shall not be unreasonably withheld. The Board shall appoint Mr. Scheetz as a
director to fill the vacancy created by Mr. Taghizadeh's resignation from the
Board and to serve until the earlier of the unexpired term or the hiring of a
President and Chief Executive Officer (at which time, Mr. Scheetz shall resign
from the Board and the President and Chief Executive Officer shall fill such
newly created vacancy if requested by the Majority Noteholders), unless
terminated earlier upon resignation, death or removal by the Board for Good
Cause. For the purposes of this Agreement, “Good Cause” shall mean: (A) engaging
in acts of dishonesty at the expense of the Company, including but not limited
to theft or embezzlement; or (B) engaging in conduct constituting a felony.




--------------------------------------------------------------------------------




(iii)Other than as contemplated herein, and unless agreed to by the Investors,
the Company has not entered into any new employment contract or other material
obligation or commitment of the Company since the date of this Agreement.
(c)Secretary's Certificate. At the Closing, the Company shall deliver to the
Investors a certificate, in form and substance satisfactory to the Investors,
signed by the Secretary of the Company, certifying that the attached copies of
the Certificate of Incorporation, the Bylaws and resolutions of the Board of
Directors of the Company approving each of the Transaction Documents and the
transactions contemplated thereby, are all true, complete and correct and remain
unamended and in full force and effect.
(d)Documents. At the Closing, the Company shall have provided to the Investors
true, complete, and correct copies of such documents as the Investors may have
reasonably requested in connection with or relating to the sale of the Notes and
Warrants, the other Transaction Documents, and the transactions contemplated
hereby and thereby, all in form and substance reasonably satisfactory to the
Investors.
(e)Consents and Approvals. At the Closing, except for customary federal and
state filings necessary in connection with the claiming of exemptions for the
issuance of the Securities contemplated hereby, which filings will be made at or
promptly following the date of this Agreement, all consents, exemptions,
authorizations, or other actions by, or notices to, or filings with,
Governmental Authorities and other Persons required in respect of all
Requirements of Law which are necessary in connection with the execution,
delivery or performance by, or enforcement against, the Company of this
Agreement and each of the other Transaction Documents shall have been obtained
and be in full force and effect.
2.Conditions of Investors' Obligations at Closing of the Second Tranche. The
Investors' obligations at Closing of the Second Tranche will be contingent upon
satisfaction or a written waiver by the Majority Noteholders of the following
conditions:
(a)New President and Chief Executive Officer. The Company has identified and
retained a President and Chief Executive Officer acceptable to the Majority
Noteholders; and before or on the Closing of the First Tranche, the Company
shall have provided evidence that it has entered into the Separation Agreement
with Mr. Taghizadeh.
(b)Secretary's Certificate. At the Closing, the Company shall deliver to the
Investors a certificate, in form and substance satisfactory to the Investors,
signed by the Secretary of the Company, certifying that the copies of the
Certificate of Incorporation, the Bylaws and resolutions of the Board of
Directors of the Company approving each of the Transaction Documents and the
transactions contemplated thereby previously provided under Section 5.1(c) at
the Closing of the First Tranche continue to be true, complete and correct and
remain unamended and in full force and effect (unless such amendments have been
consented to by the Investors, which shall not be unreasonably withheld).
(c)Documents. At the Closing, the Company shall have provided to the Investors
true, complete, and correct copies of such documents as the Investors may have
reasonably requested in connection with or relating to the sale of the Notes and
Warrants, the other Transaction Documents, and the transactions contemplated
hereby and thereby, all in form and substance reasonably satisfactory to the
Investors.
(d)Consents and Approvals. Except for customary federal and state filings
necessary in connection with the claiming of exemptions for the issuance of the
Securities contemplated hereby, which filings will be made at or following the
appropriate Closing, all consents, exemptions, authorizations, or other actions
by, or notices to, or filings with, Governmental Authorities and other Persons
required in respect of the Requirements of Law which are necessary in connection
with the execution, delivery or performance by, or enforcement against, the
Company of this Agreement and each of the other Transaction Documents shall have
been obtained and be in full force and effect.
3.Conditions of the Company's Obligations at Closing. The obligations of the
Company to each Investor under this Agreement are subject to the fulfillment on
or before the Closing of each of the following conditions by that Investor:
(a)Payment of Purchase Price. The Investor shall pay to the Company the
applicable aggregate purchase price of the Notes and Warrants to be purchased at
the appropriate Closing.
(b)Separation Agreement. Before or on the Closing of the First Tranche, the
Company shall have received an executed Separation Agreement from Mr.
Taghizadeh.
(c)Consents and Approvals. Except for customary federal and state filings
necessary in connection with the claiming of exemptions for the issuance of the
Securities contemplated hereby, which filings will be made at or following the
appropriate Closing, all authorizations, approvals or permits, if any, of any
Governmental




--------------------------------------------------------------------------------




Authorities and other Persons required in respect of the Requirements of Law
which are necessary or required in connection with the lawful issuance and sale
of the Securities at Closing pursuant to this Agreement shall be duly obtained
and effective as of the Closing.
6.Rights of A Certain Board Member. Concurrent with the Closing of the Second
Tranche, Kedar Belhe, an existing director of the Company who has one or more
outstanding loans to the Company in the aggregate principal amount of $50,000,
shall either: (a) convert the principal balance of the loan, plus any accrued
but unpaid interest thereon, into the same Securities to be sold pursuant to
this Agreement and on the same terms (“Loan Conversion”), or (b) receive
repayment of the loan in full. If Mr. Belhe chooses to receive repayment, the
Company shall repay such Loan from the proceeds of the Closing of the Second
Tranche. The amount of Securities issued upon any Loan Conversions shall not be
counted towards reaching the Minimum or the Maximum for the Second Tranche.
7.Covenants of the Company.
(a)Director Nominee. For as long as the Notes remain outstanding, the Investors
shall have the right to nominate one director to the Company's Board (“Investor
Nominee”). The Board, subject to its fiduciary responsibilities, shall appoint
such Investor Nominee as a director to fill the vacancy created by Roy Bauer's
resignation from the Board and to serve the unexpired term, unless terminated
earlier upon resignation, death or removal by the Board. The Board, subject to
its fiduciary responsibilities, shall include the Investor Nominee (i) on the
Corporate Governance and Nominating Committee, and (ii) on the slate of
directors nominated by the Board to be elected by the shareholders at the
Shareholder Meeting (as defined under Section 7(c)) if the Investor Nominee is
designated by the Investors no later than by July 15, 2011 or within a
reasonable time in order to provide the Company sufficient time to include the
Investor Nominee in the applicable proxy statement in compliance with applicable
laws. If the Investor Nominee resigns, dies or is removed by the Board before
the expiration of his or her term, the Board, subject to its fiduciary
responsibilities, shall fill such board vacancy with another Investor Nominee to
serve the remaining unexpired term.
(b)Search for a President and Chief Executive Officer. After the Closing of the
First Tranche, the Board will form a special committee tasked with the duty to
locate and present to the Board a viable candidate for the position of President
and Chief Executive Officer of the Company (“Candidate”). Such special committee
may consist of up to three, but shall not exceed three, board members, which
members shall include Mr. Scheetz and the Investor Nominee. The Board, subject
to its fiduciary responsibilities, shall appoint the Candidate nominated by the
special committee as the President and Chief Executive Officer.
(c)Shareholder Meeting. Upon the Closing of the Second Tranche and the receipt
of at least $1,000,000 from the Closings of the First and Second Tranche, the
Board will set a date for the next annual shareholder meeting or special meeting
involving the election of directors (“Shareholder Meeting”), but in no event
shall the date of the Shareholder Meeting be later than 15, 2011 unless
consented to by the Majority Noteholders, which consent shall not be
unreasonably withheld in light of the Company's obligation to comply with
applicable laws and its bylaws regarding holding such Shareholder Meeting. In
regards to the Shareholder Meeting, the Board, subject to its fiduciary
responsibilities, shall include in the slate of director nominees the Investor
Nominee and either Mr. Scheetz or the President as provided under Section
5.1(b)(ii).
(d)Restrictions. Subject to the final sentence of this Section 7(d), for as long
as the Notes remain outstanding, the Company will not, without Board approval
and the written consent of the Majority Noteholders, either directly or
indirectly, by amendment, merger, consolidation or otherwise, take any of the
following actions:
(i)Sell, liquidate, dissolve or wind‑up the affairs of the Company, or other
liquidation event.
(ii)Amend, alter or repeal any provision of the Certificate of Incorporation or
Bylaws.
(iii)Create or authorize the creation of any new class of stock or other
security convertible into or exercisable for any equity security.
(iv)Increase the number of Notes or common stock issuable upon conversion of
Notes (other than as contemplated under the Transaction Documents).
(v)Purchase, redeem or pay any dividend on any capital stock prior to the Notes
or common stock issued upon conversion of Notes, except as otherwise required by
existing agreements or contractual obligations of the Company.
(vi)Create or authorize the creation of any new debt security, including
equipment leases and/or bank lines of credit, other than as indicated on
Schedule 7(d)(vi).
(vii)Increase or decrease the size of the Board of Directors.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, the restrictions set forth in this Section 7(d)
shall lapse on October 17, 2011 if, but only if, the Closing of the Second
Tranche has not occurred as of the close of business on such date.
(e)Offer for the Company. For as long as the Notes remain outstanding, if there
is an offer for the Company, including a sale or merger transaction, or a tender
offer for the Company's common stock (collectively an “Offer”), and the holders
of at least seventy-five percent (75%) of the Notes desire to have the Offer
accepted, the Board, subject to the Board's fiduciary duties, shall use its
reasonable efforts to obtain shareholder approval of the Offer at a shareholder
meeting if shareholder approval is required, and/or recommend the Offer to its
shareholders.
(f)D & O Insurance Policy. Promptly after the Closing of the First Tranche, but
in no event later than 10 days after said Closing, the Company will furnish
Investors, Mr. Scheetz and the Investor Nominee with a copy of the Company's
directors and officers insurance policy. If the Investor Nominee is designated
after the Closing of the First Tranche, the Company shall provide the Investor
Nominee a copy of the Company's directors and officers insurance policy promptly
after becoming a director of the Company, but in no event later than 10 days
after such date.
8.Indemnification.
(a)In consideration of the Investors' execution and delivery of this Agreement,
the Company agrees to indemnify and hold harmless each Investor (the
“Indemnified Parties”) from and against any and all losses, damages,
liabilities, obligations, costs or expenses (any one such item being herein
called a “Loss” and all such items being herein collectively called “Losses”)
which are caused by or arise out of any material breach or default in the
performance by the Company of any covenant or agreement of the Company contained
in this Agreement or any material breach of a representation or warranty made by
the Company in this Agreement, except when such Losses arise as a result of the
grossly negligent or intentional actions or omissions of any Investor or
Investor's representative. Indemnification by the Company under this Agreement
shall be limited to the actual amount invested pursuant to this Agreement.
(b)In consideration of the Company's execution and delivery of this Agreement,
the Investors agree, severally but not jointly, to indemnify and hold harmless
the Company and its officers, directors and employees (the “Indemnified
Parties”) from and against any and all Losses which are caused by or arise out
of any material breach or default in the performance by the Investors of any
covenant or agreement of the Investors contained in this Agreement or any
material breach of a representation or warranty made by the Investors in this
Agreement, except when such Losses arise as a result of the grossly negligent or
intentional actions or omissions of the Company. Indemnification by the
Investors under this Agreement shall be limited to the actual amount invested
pursuant to this Agreement.
9.Miscellaneous.
(a)Survival. The warranties and representations of the Company and the Investors
and the indemnification obligations of each party contained in or made pursuant
to this Agreement shall survive the execution and delivery of this Agreement and
the Closings and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of the Investors or the Company.
(b)Fees and Expenses. The Company shall pay the reasonable and accountable fees
and expenses of the Investors in connection with this financing up to, but not
exceeding, $40,000 in the aggregate for all Investors (which amount includes
fees and expenses of James P. Breseth, Michael S. Kelly and David Dalvey) (“Fees
and Expenses”). The Fees and Expenses in connection with Messrs. Breseth and
Kelly shall be payable 50% upon the Closing of the First Tranche and 50% upon
the Closing of the Second Tranche. The other Fees and Expenses are payable upon
the Closing of the First Tranche. In addition, after the Closing of the First
Tranche but no later than the Closing of the Second Tranche, the Company shall
pay the reasonable and accountable fees and expenses of Mr. Taghizadeh in
connection with the Separation Agreement up to, but not exceeding, $7,500 in the
aggregate and are payable no later than the Closing of the Second Tranche.
(c)Investor Action. Unless otherwise provided in this Agreement, any consent,
approval or action required to be taken by the Investors in this Agreement shall
mean by the Majority Noteholders.
(d)Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including permitted
transferees of the Notes). Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Investors will have the right to assign all or any
portion of their rights and delegate any corresponding duties under this
Agreement




--------------------------------------------------------------------------------




(except that any assignment of the rights to purchase and hold Notes under this
Agreement may only be to parties who are “accredited investors” as defined under
Rule 501 promulgated under the Securities Act).
(e)Governing Law. This Agreement shall be governed by and construed under the
substantive laws of the State of Minnesota, without regard to the conflicts of
law provisions thereof, as applied to agreements among Minnesota residents
entered into and to be performed entirely within Minnesota.
(f)Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(g)Notices. All notices, requests, demands, approvals, consents, and other
communications which are required or may be given hereunder shall be (i) in
writing; (ii) addressed to the parties as set forth below, unless a party
notifies the others of a change of address (in which case the latest noticed
address shall be used); and (iii) deemed to have been duly given (C) on the date
given by hand delivery or facsimile, or (B) the day after deposit with a
recognized overnight courier; provided that if the actual or deemed notice date
is not a business day, the date of actual or deemed notice shall be the next
business day thereafter:
If to the Investors, to the addresses set forth for the Investors on Exhibit A,
with a copy to:


Maslon, Edelman, Borman & Brand, LLP
3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
Attn: Shawn McIntee and Paul Chestovich
Fax No.: (612) 642-8316 and (612) 642-8305


If to the Company:


Digitiliti, Inc.
266 East 7th Street
Saint Paul, MN 55101
Attn: Chief Executive Officer
Fax No.: (651) 925-3232


with a copy to:


Winthrop & Weinstine, P.A.
Capella Tower, Suite 3500
225 South Sixth Street
Minneapolis, MN 55402
Attn: Joy S. Newborg, Esq.
Fax No.: (612) 604-6713


(h)Amendments and Waivers. Any term of this Agreement or any of the other
Transaction Documents may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Majority Noteholders. Any amendment or waiver effected in accordance
with this Section shall be binding upon each holder of any Securities purchased
under this Agreement at the time outstanding and each future holder of all such
Securities and the Company.
(i)Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
(j)Entire Agreement. This Agreement, the Transaction Documents and other
documents referred to herein constitute the entire agreement among the parties
with respect to the matters addressed herein and no party shall be liable or
bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth therein.
(k)Counterparts. This Agreement may be executed in two or more counterparts,
each of which




--------------------------------------------------------------------------------




shall be deemed an original, but all of which together shall constitute one and
the same instrument.
(l)Acknowledgement Among Investors. Each Investor acknowledges, as to itself,
that such Investor is not relying upon any person, firm or corporation, other
than the written representation and warranties of the Company and its officers,
in making its investment or decision to invest in the Company. Each Investor
agrees that no other Investor (or their respective controlling persons,
officers, directors, partners, agents or employees) shall be liable for any
action taken or omitted to be taken in connection with the sale of the Notes and
Warrants.
(m)Appointment of Representative under Escrow Agreement. The Investors hereby
appoint Michael S. Kelly as “Investor Representative” under the Escrow Agreement
to be executed and delivered in connection with each Closing; provided, however,
that the Investors may remove and replace such Investor Representative after the
first Closing upon the affirmative vote of the Majority Noteholders.


[SIGNATURE PAGES FOLLOW]
IN WITNESS WHEREOF, the parties have executed this Junior Secured Convertible
Promissory Note and Warrant Purchase Agreement as of the date first above
written.




THE COMPANY:


DIGITILITI, INC.
a Delaware corporation


By:    __________________________
Name:    __________________________
Its:    __________________________


                        
                        




--------------------------------------------------------------------------------








                        




[COMPANY SIGNATURE PAGE TO JUNIOR SECURED CONVERTIBLE PROMISSORY NOTE
AND WARRANT PURCHASE AGREEMENT]




[MULTIPLE INVESTOR SIGNATURE PAGES FOLLOW]


DIGITILITI, INC.


INVESTOR SIGNATURE PAGE TO
JUNIOR SECURED CONVERTIBLE PROMISSORY NOTE AND WARRANT PURCHASE AGREEMENT


    
The undersigned (the “Investor”) has read and understands the Junior Secured
Convertible Promissory Note and Warrant Purchase Agreement between Digitiliti,
Inc. (the “Company”) and certain investors, dated September ___, 2011 (the
“Purchase Agreement”). The Investor wishes to become a party to the Purchase
Agreement and purchase $_______________ of Notes pursuant to the terms thereof.
Upon the Investor signing in the space provided below and the Company's
acceptance hereof, the Investor shall be a party to the Purchase Agreement.


      INDIVIDUAL INVESTOR:


Signature: _____________________________


Name:                        


Address:




ENTITY INVESTOR:


_______________________________________
                        
Signature:         
    
Name:                        


Title:                        


Address:


        












--------------------------------------------------------------------------------






EXHIBIT A


SCHEDULE OF INVESTORS


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------




EXHIBIT B


FORM OF JUNIOR SECURED CONVERTIBLE PROMISSORY NOTE






--------------------------------------------------------------------------------








EXHIBIT C


FORM OF WARRANT






--------------------------------------------------------------------------------








EXHIBIT D


FORM OF SECURITY AGREEMENT






--------------------------------------------------------------------------------








 


EXHIBIT E


SEPARATION AGREEMENT


6071866v8






